Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed April 9, 2021 . Claims 1-32 are currently pending. Claims 18, 27 and 32 have been amended by Applicants’ amendment filed on 4/9/2021. No claims were canceled or  newly added.
Applicants’ election without traverse of Group I, e.g., 2-16, 20-27, 29 and 33, drawn to an isolated engineered immune cell comprising a polynucleotide encoding an Epidermal Growth Factor Receptor Variant III (EGFRvIII) specific chimeric antigen receptor (CAR), in Applicants’ response filed on 4/9/2021, is akwnoleged. Claim 1 links inventions of Groups I, II, III and IV.
Additionally, Applicants’ election of the following species is akwnoleged:
1) TCR alpha, as the species of a disruption of one or more endogenous genes recited in claim 24, and 
2) Cytotoxic T-lymphocyte, as the species of engineered immune cell recited in claim 27. 
Claims 17-19, 28, 30-32 are withdrawn from examination by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The method claims would be subject to rejoinder if product (used in the methods) claims are found allowable.  

Therefore claims 1-16, 20-27, 29 and 33 are currently under examination to which the following grounds of rejection are applicable.


Priority
This Application is a DIV of 15/402,760 filed on January 20, 2017, now PAT 10,259876. Applicant’s claim for the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 62/431,758 filed on 12/08/2016 and 62/281,533 filed on 01/21/2016 is akwnoleged.
Specification
Cross-Reference to Related Application.
The disclosure filed on January 23, 2019 is objected to because the cross-reference to related application on the first page of the specification required to be updated with the now U.S. Patent  10,259876. Appropriate correction is required.

Rejection, Obviousness Type Double Patenting - No Secondary Reference(s)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	Claim 1 of  the ‘876 Patent  is directed to an Epidermal Growth Factor Receptor Variant III (EGFRvIII) specific chimeric antigen receptor (CAR) comprising an EGFRvIII-binding domain, a transmembrane domain, and an intracellular signaling domain, wherein the EGFRvIII binding domain comprises a heavy chain variable region comprising three complementarity determining regions of VH complementary determining region 1 (VH CDR1), VH CDR2, and VH CDR3 and a light chain variable region comprising three complementarity determining regions of VH CDR1, VH CDR2, and VH CDR3 three complementarity determining regions of VL complementarity determining region 1 (VL CDR1), VL CDR2 and VL CDR3 identified by SEQ ID NOS for antibodies 42G9 (a) , 32A10 (b) , 20B9 (c), 14C11 (d), 30D8 (e), 20E12 (f)  26B9 (g) and  C6 (h) as recited in claim 1 
	Claim 5 of  the ‘876 Patent  is directed t an isolated polynucleotide comprising a nucleic acid sequence encoding the EGFRvIII specific CAR of claim 1.
Claim 7 of  the ‘876 Patent  is directed to an isolated engineered immune cell expressing at its cell surface membrane an EGFRvIII specific CAR of claim 1

Claim 1 of the instant invention is directed to an isolated engineered immune cell comprising  a polynucleotide encoding an Epidermal Growth Factor Receptor Variant III (EGFRvIII) specific chimeric antigen receptor (CAR), wherein the polynucleotide is under the transcriptional control of a promoter, wherein the EGFR-specific CAR comprises an EGFRvIII-binding domain, a transmembrane domain, and an intracellular signaling domain, and
wherein the EGFRvIII-binding domain comprises a heavy chain variable region comprising three complementarity determining regions of VH complementary determining region 1 (VH CDR1), VH CDR2, and VH CDR3 and a light chain variable region comprising three complementarity determining regions of VH CDR1, VH CDR2, and VH CDR3 three complementarity determining regions of VL complementarity determining region 1 (VL CDR1), VL CDR2 and 
	
Claim 1 of the ‘876 Patent  does not recite the VHCD1, VH CDR2, and VH CDR3 and VL CDR1 VL CDR2 and VL CDR3 of the antibody 12B2.
Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of U.S. Patent  10,259,876.  
***
Rejection, Obviousness Type Double Patenting - Secondary Reference(s)
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S Patent 10,221,242 (reference application) in view of US Pub. 2017/0275366, filing priority Jul. 29, 2014 (SCHIFFER-MANNIOUI) or Sampson et al., (Clin Cancer Res; 20(4) February 15, 2014; of record IDS filed on 3/19/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to identical EGFRvIIl -binding molecules.
Specifically, Claims 2-6 of the U.S. Patent 10,221,242 B2 contains claims to a nucleic acid encoding the antibody which specifically binds to Epidermal Growth Factor Receptor Variant III (EGFRvIII), wherein the antibody comprises VH region comprising a VH sequence selected from the group consisting of SEQ ID NO: 9, 11, 13, 15, 37, 39, 41, 48 and 30 and a VL region comprising a VL sequence selected from the group consisting of SEQ ID NO: 10, 12, 14, 16, 38, 40, 42, 49 and 31. These are the same amino acid sequences recited in  claim 3 of the instant invention. 
However, the reference claims are silent with regards to chimeric antigen receptors (CARs).  

Likewise, Sampson et al., discloses  a third-generation, EGFRvIII-specific murine CAR (mCAR) able and effective immunotherapy against gliomas in the brain (abstract). 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the antibodies of the reference application with the teachings of  SCHIFFER-MANNIOUI and Sampson to arrive at the claimed invention. Both SCHIFFER-MANNIOUI and Sampson teach that CAR-T cell therapy is an advantageous way to target only cells expressing the antigen targeted by the CAR, which is derived from a molecule which binds the target antigen. A person skilled in the art could, starting from the antibody sequences of the reference invention, construct and design a CAR which binds to EGFRvIII by substituting the antibody from the reference application for the EGFRvIII binding molecule taught by SCHIFFER-MANNIOUI and Sampson by known methods, and arrive at the instantly claimed invention with a predictable chance of success.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 20-27, 29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in its recitation of “an EGFRvIII-binding domain” because the structure of the claimed binding ligand is unclear. The practitioner in the art would readily understand that an isolated engineered immune cell comprising a polynucleotide encoding a CAR comprising a binding domain exhibits the ability to recognize antigens on the surface of cancer cells, for example. Thus, it is unclear whether the EGFRvIII-binding domain is located intracellularly, extracellularly or is a soluble EGFRvIII-binding domain (see Marasco et al., WO 94/02610 for intracellular and soluble binding of target molecules) . As such the metes and bounds of the claim are indefinite.
Claim 3 is indefinite due to the use of parentheticals.  It is not clear whether the parenthetical is used to indicate a limitation, a preferred embodiment, or synonym, etc.   Accordingly, the metes and bounds of the claim are not clear. 
Claim 15 is indefinite in its recitation of “wherein the intracellular signaling domain is a first intracellular signaling domain and the CAR comprises a second intracellular signaling domain”. Claim 1 from which claim 15 depends requires the EGFR-specific CAR to comprise an  intracellular signaling domain? As such the metes and bounds of the claim are indefinite. 
Claim 16 recites the limitation " the first intracellular signaling domain" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The parent claim recites a  CD3zeta signaling domain .
Claim 16 recites the limitation " the second intracellular signaling domain comprises a 4-lBB signaling domain" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The parent claim recites a CD3zeta signaling domain.
Claim 21 recites the limitation " the polynucleotide encoding the suicide polypeptide" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The parent recites a polynucleotide.
Claim 21 recites the limitation " nucleic acid molecule" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent recites a polynucleotide.
Claim 21 recites the limitation " polypeptide chain" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The parent recites a polynucleotide.
Claim 23 is indefinite in the recitation of “the suicide polypeptide is RQR8”. As the suicide polypeptide is a protein that is not defined by a SEQ ID NO:, and as the prior art discloses various combinations with T-cell engineering components of a 136-amino-acid epitope-based marker/suicide identified as RQR8, as exemplified in the prior art of Philip et al. (2014; Blood pp. 1277-1287),  it is not clear what the polypeptide is in relation to. See paragraph [0182] and Table 9 for description for the suicide polypeptide comprising the amino acid sequence shown in SEQ ID NO: 226.
Claims 25 is indefinite in its recitation of “the engineered immune cell is obtained from a healthy donor” because it is unclear whether the engineered immune cell  has been administered to a healthy donor to be isolated or an isolated cell has been obtained from a healthy donor which is engineered ex vivo. 
Claims 26 is indefinite in its recitation of “the engineered immune cell is obtained from a patient” because it is unclear whether the engineered immune cell  has been administered to a patient to be isolated or an isolated cell has been obtained from a patient and is engineered ex vivo. 
Claim 27 is vague and indefinite because they recite the phrase "derived from" and the metes and bounds of how an engineered immune cell can be "derived from" the claimed inflammatory T-lymphocyte, cytotoxic T-lymphocyte, regulatory T-lymphocyte, memory T-lymphocyte, helper T-lymphocyte, natural killer T-lymphocyte, or natural killer cell and still meet the intended limitation of the claims are not clear. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses immune cells as diverse as natural killer T-lymphocytes, cytotoxic T-lymphocytes, for example. This rejection could be overcome by substituting "isolated" for "derived" in the claim.
Claims 2, 4-14, 20, 22, 24, 29 and 33 are indefinite insofar as they depend directly or indirectly from claim 38.

35 U.S.C. 112, 4th paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:


Claim 4 and by dependence, claims 5-12 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this regard, claim 4 depends on independent claim 1, which is directed to EGFRvIII-binding domain comprises a heavy chain variable region comprising three complementarity determining regions of VH complementary determining region 1 (VH CDR1), VH CDR2, and VH CDR3 and a light chain variable region comprising three complementarity determining regions of VL CDR1, VL CDR2 and VL CDR3 identified by SEQ ID NOS. for antibodies 42G9 (a), 32A10 (b) , 20B9 (c), 14C11 (d), 30D8 (e), 20E12 (f), 26B9 (g), C6 (h) and 12B2 (i). The amino acid sequences selected from the group consisting of SEQ ID NOs: 53-57 and 59-61 as recited in claim 4 do not further limit the amino acid sequences of a heavy chain variable (VH) region comprising: VH CDR1, VH CDR2, and VH CDR3 and a light chain variable (VL) region comprising: VL CDR1, VL CDR2 and VL CDR3 of the antibodies recited in subparts (a)-(i) of claim 1.  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 33 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this regard, claim 33 (VH) region comprising: VH CDR1, VH CDR2, and VH CDR3 and a light chain variable (VL) region comprising: VL CDR1, VL CDR2 and VL CDR3 of the antibodies recited in subparts (a)-(i) of claim 1.  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 1-16, 20-27, 29 and 33 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633